Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending.  Claims 1 and 14-15 are independent.
This Application is published as U.S. 20210142809.
Apparent earliest Priority: 21 June 2013 and 5 May 2014.
This Application is a continuation of 15/987,753 issued as 10854208 which is a continuation of 14/973727 issued as U.S. 9997163.  A Terminal Disclaimer over the term of both parents is required.  
The Drawings are appropriately marked as prior art and no objection to drawings exists.
Claim 13 includes the same informality that has been mentioned in the parent applications.

Note the method Claim:
14. A method for decoding an encoded audio signal to acquire a reconstructed audio signal, wherein the method comprises: 
receiving a plurality of frames, 
storing audio signal samples of the decoded audio signal, 
selecting a plurality of selected audio signal samples from the audio signal samples being stored in a delay buffer, and 
processing the selected audio signal samples to acquire reconstructed audio signal samples of the reconstructed audio signal, 
wherein, if a current frame is received and if the current frame being received is not corrupted, selecting the plurality of selected audio signal samples from the audio signal samples being stored in the delay buffer is conducted depending on a pitch lag information being comprised by the current frame, and 
wherein, if the current frame is not received or if the current frame being received is corrupted, selecting the plurality of selected audio signal samples from the audio signal samples being stored in the delay buffer is conducted depending on a pitch lag information being comprised by another frame being received previously. 

All that the above Claim does is to store the incoming frames of a signal and using the information (pitch lag information) of an arriving frame to reconstruct the frame at the decoder.  In the case that the incoming frame is lost or corrupted, the decoder uses the information (pitch lag information) of the previously received frame. 

The claims of the parent applications, as shown in Figures 6, 8 and 10, included a long-term prediction unit (LTP) which receives its input from the output of the inverse modified discrete cosine (iMDCT) transform module and is used for frame erasure concealment such that it results in a TCX LTP (transform coded excitation long term prediction) for frame erasure concealment.  
This is consistent with the apparent point of novelty asserted by the Applicants in [0184] to [0186] of published Specification as provided below.  
The Claims of the instant Application, however, have been broadened by removing the transform decoding limitation and any reference to long term prediction altogether and by moving the scaling step of the previously claimed LTP to Claim 2.  See Figure 10 and [0524]-[0526] for description of LTP.  The removal of the transform coding and mention to LTP from the Claim contravenes the reason asserted by the Applicant for the novelty, i.e., that “there is no transform codec known that uses LTP during concealment.”
[0184] In embodiments, the same fading speed is used for LTP gain fading as for the white noise fading. 
[0185] In contrast, in conventional technology, there is no transform codec known that uses LTP during concealment. For the MPEG-4 LTP [ISO09] no concealment approaches exist in conventional technology. Another MDCT based codec of conventional technology which makes use of an LTP is CELT, but this codec uses an ACELP-like concealment for the first five frames, and for all subsequent frames background noise is generated, which does not make use of the LTP. A drawback of conventional technology of not using the TCX LTP is, that all tonal components being modelled with the LTP disappear abruptly. Moreover, in ACELP based codecs of conventional technology, the LTP operation is prolonged during concealment, and the gain of the adaptive codebook is faded towards zero. With regard to the feedback loop operation, conventional technology employs two approaches, either the whole excitation, e.g., the sum of the innovative and the adaptive excitation, is fed back (AMR-WB); or only the updated adaptive excitation, e.g., the tonal signal parts, is fed back (G.718). The above-mentioned embodiments overcome the disadvantages of conventional technology.
[0186] Moreover, an apparatus for decoding an audio signal is provided. 
	
Claim Objections
Claim 13 is objected to because of informalities that may be addressed with the following suggested amendments: 
13. The apparatus according to claim 10, wherein the modified 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9997163 as shown below. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping:
Instant Application
Reference Patent 9997163
1. An apparatus for decoding an encoded audio signal to acquire a reconstructed audio signal, wherein the apparatus comprises: 
1. An apparatus for decoding an encoded audio signal to acquire a reconstructed audio signal, 
wherein the apparatus is configured to receive a plurality of frames, and wherein the apparatus comprises: 

an inverse modified discrete cosine transform module for decoding the plurality of frames by conducting an inverse modified discrete cosine transform to acquire audio signal samples of the decoded audio signal, and 

a long-term prediction unit for conducting long-term prediction, comprising: 
a receiving interface for receiving a plurality of frames,

a delay buffer for storing audio signal samples of the decoded audio signal, 
a delay buffer for storing the audio signal samples of the decoded audio signal, 
a sample selector for selecting a plurality of selected audio signal samples from the audio signal samples being stored in the delay buffer, and 
a sample selector for selecting a plurality of selected audio signal samples from the audio signal samples being stored in the delay buffer, and 
a sample processor for processing the selected audio signal samples to acquire reconstructed audio signal samples of the reconstructed audio signal, 
a sample processor for processing the selected audio signal samples to acquire reconstructed audio signal samples of the reconstructed audio signal, 
wherein the sample selector is configured to select, 
if a current frame is received by the receiving interface and if the current frame being received by the receiving interface is not corrupted, 
the plurality of selected audio signal samples from the audio signal samples being stored in the delay buffer depending on a pitch lag information being comprised by the current frame, and 
wherein the sample selector is configured to select, 
if a current frame is received by the apparatus and if the current frame being received by the apparatus is not corrupted, 
the plurality of selected audio signal samples from the audio signal samples being stored in the delay buffer depending on a pitch lag information being comprised by the current frame, and 
wherein the sample selector is configured to select, 
if the current frame is not received by the receiving interface or if the current frame being received by the receiving interface is corrupted, 
the plurality of selected audio signal samples from the audio signal samples being stored in the delay buffer depending on a pitch lag information being comprised by another frame being received previously by the receiving interface.
wherein the sample selector is configured to select, 
if the current frame is not received by the apparatus or if the current frame being received by the apparatus is corrupted, 
the plurality of selected audio signal samples from the audio signal samples being stored in the delay buffer depending on a pitch lag information being comprised by another frame being received previously by the apparatus, 
2. The apparatus according to claim 1, wherein the sample processor is configured to acquire the reconstructed audio signal samples, 
if the current frame is received by the receiving interface and if the current frame being received by the receiving interface is not corrupted, 
by rescaling the selected audio signal samples depending on a gain information being comprised by the current frame, and 
wherein the sample selector is configured to acquire the reconstructed audio signal samples, 
if the current frame is not received by the receiving interface or if the current frame being received by the receiving interface is corrupted, 
by rescaling the selected audio signal samples depending on the gain information being comprised by said another frame being received previously by the receiving interface.


wherein the sample selector is configured to acquire the reconstructed audio signal samples by rescaling the selected audio signal samples depending on a modified gain, wherein the modified gain is defined according to the formula: gain=gain_past*damping; 












wherein gain is the modified gain, wherein the sample selector is configured to set gain_past to gain after gain has been calculated, and wherein damping is a real value with 0<damping<1.





3. The apparatus according to claim 2, wherein the sample processor is configured to acquire the reconstructed audio signal samples, 
if the current frame is received by the receiving interface and if the current frame being received by the receiving interface is not corrupted, 
by multiplying the selected audio signal samples and a value depending on the gain information being comprised by the current frame, and 
wherein the sample selector is configured to acquire the reconstructed audio signal samples,
if the current frame is not received by the receiving interface or if the current frame being received by the receiving interface is corrupted, 
by multiplying the selected audio signal samples and a value depending on the gain information being comprised by said another frame being received previously by the receiving interface.
 Same scope as Claim 2 except a bit narrower because in Claim 3 it is specified that “scaling” means “multiplying.”

3. An apparatus according to claim 2, wherein the sample processor is configured to acquire the reconstructed audio signal samples, 
if the current frame is received by the apparatus and if the current frame being received by the apparatus is not corrupted, 
by multiplying the selected audio signal samples and a value depending on the gain information being comprised by the current frame, and 
wherein the sample selector is configured to acquire the reconstructed audio signal samples, 
if the current frame is not received by the apparatus or if the current frame being received by the apparatus is corrupted, 
by multiplying the selected audio signal samples and a value depending on the gain information being comprised by said another frame being received previously by the apparatus.
4. The apparatus according to claim 1, wherein the sample processor is configured to store the reconstructed audio signal samples into the delay buffer.
4. An apparatus according to claim 1, wherein the sample processor is configured to store the reconstructed audio signal samples into the delay buffer.
5. The apparatus according to claim 4, wherein the sample processor is configured to store the reconstructed audio signal samples into the delay buffer before a further frame is received by the receiving interface.
5. An apparatus according to claim 4, wherein the sample processor is configured to store the reconstructed audio signal samples into the delay buffer before a further frame is received by the apparatus.
6. The apparatus according to claim 4, wherein the sample processor is configured to store the reconstructed audio signal samples into the delay buffer after a further frame is received by the receiving interface.
6. An apparatus according to claim 4, wherein the sample processor is configured to store the reconstructed audio signal samples into the delay buffer after a further frame is received by the apparatus.
7. The apparatus according to claim 1, wherein the sample processor is configured to rescale the selected audio signal samples depending on the gain information to acquire rescaled audio signal samples and by combining the rescaled audio signal samples with input audio signal samples to acquire the processed audio signal samples.
7. An apparatus according to claim 1, wherein the sample processor is configured to rescale the selected audio signal samples depending on the gain information to acquire rescaled audio signal samples and by combining the rescaled audio signal samples with input audio signal samples to acquire the processed audio signal samples.
8. The apparatus according to claim 7, wherein the sample processor is configured to store the processed audio signal samples, indicating the combination of the rescaled audio signal samples and the input audio signal samples, into the delay buffer, and to not store the rescaled audio signal samples into the delay buffer, if the current frame is received by the receiving interface and if the current frame being received by the receiving interface is not corrupted, and wherein the sample processor is configured to store the rescaled audio signal samples into the delay buffer and to not store the processed audio signal samples into the delay buffer, if the current frame is not received by the receiving interface or if the current frame being received by the receiving interface is corrupted.
8. An apparatus according to claim 7, wherein the sample processor is configured to store the processed audio signal samples, indicating the combination of the rescaled audio signal samples and the input audio signal samples, into the delay buffer, and to not store the rescaled audio signal samples into the delay buffer, if the current frame is received by the apparatus and if the current frame being received by the apparatus is not corrupted, and wherein the sample processor is configured to store the rescaled audio signal samples into the delay buffer and to not store the processed audio signal samples into the delay buffer, if the current frame is not received by the apparatus or if the current frame being received by the apparatus is corrupted.
9. The apparatus according to claim 7, wherein the sample processor is configured to store the processed audio signal samples into the delay buffer, if the current frame is not received by the receiving interface or if the current frame being received by the receiving interface is corrupted.
9. An apparatus according to claim 7, wherein the sample processor is configured to store the processed audio signal samples into the delay buffer, if the current frame is not received by the apparatus or if the current frame being received by the apparatus is corrupted.
10. The apparatus according to claim 1, wherein the sample selector is configured to acquire the reconstructed audio signal samples by rescaling the selected audio signal samples depending on a modified gain, wherein the modified gain is defined according to the formula: gain=gain_past*damping; wherein gain is the modified gain, wherein the sample selector is configured to set gain_past to gain after gain and has been calculated, and wherein damping is a real value
Last limitation of claim 1.
11. The apparatus according to claim 10, wherein the sample selector is configured to calculate the modified gain.

10. An apparatus according to claim 1, wherein the sample selector is configured to calculate the modified gain.
12. The apparatus according to claim 10, wherein damping is defined according to: 0<damping<1.
Last limitation of claim 1.
13. The apparatus according to claim 10, wherein the modified gain gain is set to zero, if at least a predefined number of frames have not been received by the receiving interface since a frame last has been received by the receiving interface.
11. An apparatus according to claim 1, wherein the modified gain is set to zero, if at least a predefined number of frames have not been received by the apparatus since a frame last has been received by the apparatus.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10854208.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The mapping is dispensed with because of the relationship between the two parent patents.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“AAPA”) in [0002]-[0148] of the Published Application.
Regarding Claim 1, the AAPA teaches or suggests:
1. An apparatus for decoding an encoded audio signal to acquire a reconstructed audio signal, [AAPA, Figure 2, “[0328] FIG. 2 illustrates the decoder structure of G.718,”  “[0005] Considering ACELP (Layer 1) (ACELP=Algebraic Code Excited Linear Prediction), the ITU-T recommends for G.718 [ITU08a, section 7.11] an adaptive fade out in the linear predictive domain to control the fading speed. Generally, the concealment follows this principle:”  Figure 2 shows a decoder for Packet Loss Concealment (PLC).  See [0012].]
wherein the apparatus comprises: [The hardware is suggested based on the teachings of the operations that require the hardware.]
a receiving interface for receiving a plurality of frames, [AAPA, Figure 2, showing the G.718 decoder receiving the excitations.  References to “frame” in [0006] indicate that the signal is received in “frames.”  See also Table 1 in [0008].]
a delay buffer for storing audio signal samples of the decoded audio signal, [AAPA, Figure 2, the reference to the “linear predictive domain” and “LP Filter” in [0005]-[0006] and “delay” in [0004] indicates the need for a buffer to store samples of previous frames.  “[0004] At first, G.718 is considered. G.718 is a narrow-band and wideband speech codec, that supports DTX/CNG (DTX=Digital Theater Systems; CNG=Comfort Noise Generation). As embodiments particularly relate to low delay code, the low delay version mode will be described in more detail, here.”]
a sample selector for selecting a plurality of selected audio signal samples from the audio signal samples being stored in the delay buffer, and [AAPA, Figure 2, “[0012] FIG. 2 outlines the decoder structure of G.718. In particular, FIG. 2 illustrates a high level G.718 decoder structure for PLC, featuring a high pass filter.” Selection is use of HPF to select the high frequency samples.]
a sample processor for processing the selected audio signal samples to acquire reconstructed audio signal samples of the reconstructed audio signal, [AAPA, Figure 2, “sample processor” is taught by processes after the high pass filter.  And particularly to “LPC synthesis and deemphasis” which generates the output. (Linear Predictive Coding).]
wherein the sample selector is configured to select, if a current frame is received by the receiving interface and if the current frame being received by the receiving interface is not corrupted, the plurality of selected audio signal samples from the audio signal samples being stored in the delay buffer depending on a pitch lag information being comprised by the current frame, and [AAPA, Figure 2, when the samples are received and the frame is not corrupted, there is no need for “concealment” and the properly received frames are picked from the buffer and passed on.]
wherein the sample selector is configured to select, if the current frame is not received by the receiving interface or if the current frame being received by the receiving interface is corrupted,  [AAPA, Figure 2, this step pertains to the actual process of frame loss or packet loss concealment or erasure (PLC, FEC).  This portion just states that now we have a frame loss and must engage in concealment.]
the plurality of selected audio signal samples from the audio signal samples being stored in the delay buffer depending on a pitch lag information being comprised by another frame being received previously by the receiving interface. [AAPA, Figure 2, “[0015] Moreover, G.718 proposes a decoupled LTP feedback loop (LTP=Long-Term Prediction): While during normal operation the feedback loop for the adaptive codebook is updated subframe-wise …based on the full excitation. During concealment this feedback loop is updated frame-wise … based on the voiced excitation only. With this approach, the adaptive codebook is not "polluted" with noise having its origin in by the randomly chosen innovation excitation.”  The “voiced excitation” represents the “pitch” or “pitch lag” of the previously received frame.]

Regarding Claim 2, the AAPA teaches:
2. The apparatus according to claim 1, 
wherein the sample processor is configured to acquire the reconstructed audio signal samples, if the current frame is received by the receiving interface and if the current frame being received by the receiving interface is not corrupted, by rescaling the selected audio signal samples depending on a gain information being comprised by the current frame, and [AAPA, Figure 2, the “gain” is taught by the attenuation factor alpha applied to the frame samples as shown in [0010] and [0011].]
wherein the sample selector is configured to acquire the reconstructed audio signal samples, if the current frame is not received by the receiving interface or if the current frame being received by the receiving interface is corrupted, by rescaling the selected audio signal samples depending on the gain information being comprised by said another frame being received previously by the receiving interface.  [AAPA, Figure 2, the “gain” is taught by the attenuation factor alpha which depends on the stability of the last good frame that was received and not corrupted: “[0006] According to G.718, in case of frame erasures, the concealment strategy can be summarized as a convergence of the signal energy and the spectral envelope to the estimated parameters of the background noise. The periodicity of the signal is converged to zero. The speed of the convergence is dependent on the parameters of the last correctly received frame and the number of consecutive erased frames, and is controlled by an attenuation factor, a. The attenuation factor .alpha., is further dependent on the stability, .theta., of the LP filter (LP=Linear Prediction) for UNVOICED frames. In general, the convergence is slow if the last good received frame is in a stable segment and is rapid if the frame is in a transition segment.”]

Regarding Claim 3, the AAPA teaches and suggests:
3. The apparatus according to claim 2, 
wherein the sample processor is configured to acquire the reconstructed audio signal samples, if the current frame is received by the receiving interface and if the current frame being received by the receiving interface is not corrupted, by multiplying the selected audio signal samples and a value depending on the gain information being comprised by the current frame, and [AAPA, This Claim narrows the “rescaling” of Claim 2 by defining the “rescaling” as “multiplying.”  The scaling that is taught in AAPA is by “multiplying” a gain factor.  See Figure 4 and [0031. Figure 4 Pertains to the G.729:  “[0026] Now, G.729 is considered. G.729 is an audio data compression algorithm for voice that compresses digital voice in packets of 10 milliseconds duration. It is officially described as Coding of speech at 8 kbit/s using code-excited linear prediction speech coding (CS-ACELP) [ITU12].”]
wherein the sample selector is configured to acquire the reconstructed audio signal samples, if the current frame is not received by the receiving interface or if the current frame being received by the receiving interface is corrupted, by multiplying the selected audio signal samples and a value depending on the gain information being comprised by said another frame being received previously by the receiving interface. [AAPA, Figure 4 and [0031.]
The teachings come from the descriptions of two different standards and it would have been obvious to combine the features considering they are both in the same field as the Claims and each standard provides benefits that may make it more desirable over the other.

Regarding Claim 4, the AAPA teaches:
4. The apparatus according to claim 1, wherein the sample processor is configured to store the reconstructed audio signal samples into the delay buffer. [AAPA, Figures 2 and 4.  The use of scaling and interpolation between good frames and lost frames requires that the frames are available in a buffer.]
Rationale for combination of standards as provided for Claim 3.

Regarding Claim 5, the AAPA teaches and the combination of teachings suggest:
5. The apparatus according to claim 4, wherein the sample processor is configured to store the reconstructed audio signal samples into the delay buffer before a further frame is received by the receiving interface. [AAPA, Figures 2 and 4.  The use of scaling and interpolation between good frames and lost frames requires that the frames are available in a buffer.]
Rationale for combination of standards as provided for Claim 3.

Regarding Claim 6, the AAPA teaches and the combination of teachings suggest:
6. The apparatus according to claim 4, wherein the sample processor is configured to store the reconstructed audio signal samples into the delay buffer after a further frame is received by the receiving interface. [AAPA, Figures 2 and 4.  The use of scaling and interpolation between good frames and lost frames requires that the frames are available in a buffer.]
Rationale for combination of standards as provided for Claim 3.

Regarding Claim 7, the AAPA teaches and the combination of teachings suggest:
7. The apparatus according to claim 1, wherein the sample processor is configured to rescale the selected audio signal samples depending on the gain information to acquire rescaled audio signal samples and by combining the rescaled audio signal samples with input audio signal samples to acquire the processed audio signal samples. [AAPA, Figures 2 and 4. [0030] and [0031] teaching the multiplying of the amplitude by various scaling factors depending on the number of consecutively lost/concealed frames.]
Rationale for combination of standards as provided for Claim 3.

Regarding Claim 8, the AAPA teaches:
8. The apparatus according to claim 7, 
wherein the sample processor is configured to store the processed audio signal samples, indicating the combination of the rescaled audio signal samples and the input audio signal samples, into the delay buffer, and to not store the rescaled audio signal samples into the delay buffer, if the current frame is received by the receiving interface and if the current frame being received by the receiving interface is not corrupted, and [ AAPA, Figure 2, [0010] and [0011].  The system only needs the scaled and combined samples when there is a frame loss.  If there is not frame loss and the frame is received uncorrupted, the samples are kept as is.]
wherein the sample processor is configured to store the rescaled audio signal samples into the delay buffer and to not store the processed audio signal samples into the delay buffer, if the current frame is not received by the receiving interface or if the current frame being received by the receiving interface is corrupted. [ AAPA, Figure 2, [0010] and [0011].  The system uses the scaled and combined samples when there is a frame loss. In the case of frame loss there would be no received samples to store.]

Regarding Claim 9, the AAPA teaches and the combination of teachings suggest:
9. The apparatus according to claim 7, wherein the sample processor is configured to store the processed audio signal samples into the delay buffer, if the current frame is not received by the receiving interface or if the current frame being received by the receiving interface is corrupted. [AAPA, “[0019] Now, G.719 is considered. G.719, which is based on Siren 22, is a transform based full-band audio codec. The ITU-T recommends for G.719 a fade-out with frame repetition in the spectral domain [ITU08b, section 8.6]. According to G.719, a frame erasure concealment mechanism is incorporated into the decoder. When a frame is correctly received, the reconstructed transform coefficients are stored in a buffer. If the decoder is informed that a frame has been lost or that a frame is corrupted, the transform coefficients reconstructed in the most recently received frame are decreasingly scaled with a factor 0.5 and then used as the reconstructed transform coefficients for the current frame. The decoder proceeds by transforming them to the time domain and performing the windowing-overlap-add operation.”]
Rationale for combination of standards as provided for Claim 3.

Regarding Claim 10, the AAPA teaches and the combination of teachings suggest:
10. The apparatus according to claim 1, wherein the sample selector is configured to acquire the reconstructed audio signal samples by rescaling the selected audio signal samples depending on a modified gain, wherein the modified gain is defined according to the formula: 
gain=gain_past*damping; [AAPA, the G.718 uses the formula in [0010] for gain and this formula is different from the claimed straight up scaling.  G.729 in [0028] teaches an attenuation of the type that is claimed.]
wherein gain is the modified gain, 
wherein the sample selector is configured to set gain_past to gain after gain and has been calculated, and 
wherein damping is a real value. 
Rationale for combination of standards as provided for Claim 3.

Regarding Claim 11, the AAPA teaches:
11. The apparatus according to claim 10, wherein the sample selector is configured to calculate the modified gain. [AAPA, Figure 2, the “fading” blocks set the gain and can be considered part of the “sample selector.”]

Regarding Claim 12, the AAPA teaches:
12. The apparatus according to claim 10, wherein damping is defined according to: 0≤damping≤1. [AAPA, Table 1, the attenuation factor alpha values in the table are shown between fractions of 1 and 1. According to [0010] alpha can cause convergence to 0 which means it could be 0 as well.]

Regarding Claim 13, the AAPA teaches and the combination of teachings suggest:
13. The apparatus according to claim 10, wherein the modified gain gain is set to zero, if at least a predefined number of frames have not been received by the receiving interface since a frame last has been received by the receiving interface. [AAPA teaches that G.722 mutes if too many frames are lost:  “[0022] In G.722, the muting process takes place in the subband domain just before the QMF synthesis and as the last step of the PLC module. The calculation of the muting factor is performed using class information from the signal classifier which also is part of the PLC module. The distinction is made between classes TRANSIENT, UV_TRANSITION and others. Furthermore, distinction is made between single losses of 10-ms frames and other cases (multiple losses of 10-ms frames and single/multiple losses of 20-ms frames).”  AAPA teaches that the AMR standard mutes the signal (gain set to 0) if 6 or more consecutive frames are lost.  “[0043] For ACELP concealment, AMR introduces a state machine which estimates the quality of the channel: The larger the value of the state counter, the worse the channel quality is. The system starts in state 0. Each time a bad frame is detected, the state counter is incremented by one and is saturated when it reaches 6. Each time a good speech frame is detected, the state counter is reset to zero, except when the state is 6, where the state counter is set to 5. The control flow of the state machine can be described by the following C code (BFI is a bad frame indicator, State is a state variable)…”  “[0049] The third one of the three combinations is BFI=1, prevBFI=0 or 1, State=1 . . . 6: An error is detected in the received speech frame and the substitution and muting procedure is started….”]
Rationale for combination of standards as provided for Claim 3.

Claim 14 is a method Claim with limitations similar to the limitations of Claim 1 and is rejected under similar rationale.
14. A method for decoding an encoded audio signal to acquire a reconstructed audio signal, wherein the method comprises: 
receiving a plurality of frames, 
storing audio signal samples of the decoded audio signal, 
selecting a plurality of selected audio signal samples from the audio signal samples being stored in a delay buffer, and 
processing the selected audio signal samples to acquire reconstructed audio signal samples of the reconstructed audio signal, 
wherein, if a current frame is received and if the current frame being received is not corrupted, selecting the plurality of selected audio signal samples from the audio signal samples being stored in the delay buffer is conducted depending on a pitch lag information being comprised by the current frame, and 
wherein, if the current frame is not received or if the current frame being received is corrupted, selecting the plurality of selected audio signal samples from the audio signal samples being stored in the delay buffer is conducted depending on a pitch lag information being comprised by another frame being received previously. 

Claim 15 is a CRM Claim with limitations similar to the limitations of Claim 1 and is rejected under similar rationale.
15. A non-transitory digital storage medium having stored thereon a computer program for implementing a method for decoding an encoded audio signal to acquire a reconstructed audio signal, the method comprising: 
receiving a plurality of frames, 
storing audio signal samples of the decoded audio signal, 
selecting a plurality of selected audio signal samples from the audio signal samples being stored in a delay buffer, and 
processing the selected audio signal samples to acquire reconstructed audio signal samples of the reconstructed audio signal, 
wherein, if a current frame is received and if the current frame being received is not corrupted, selecting the plurality of selected audio signal samples from the audio signal samples being stored in the delay buffer is conducted depending on a pitch lag information being comprised by the current frame, and 
wherein, if the current frame is not received or if the current frame being received is corrupted, selecting the plurality of selected audio signal samples from the audio signal samples being stored in the delay buffer is conducted depending on a pitch lag information being comprised by another frame being received previously, 
when said computer program is run by a computer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (U.S. 7,869,990):


    PNG
    media_image1.png
    829
    444
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    854
    1035
    media_image2.png
    Greyscale

Gardner (U.S. 5600754):
See the storage of incoming frames in the “input frame buffer 46” with the previous frames held in a “previous frame memory 52.”

    PNG
    media_image3.png
    848
    1368
    media_image3.png
    Greyscale

Manjunath (U.S. 6584438):

    PNG
    media_image4.png
    878
    1273
    media_image4.png
    Greyscale

1. A method of compensating for a frame erasure in a variable rate speech coder, comprising: 
dequantizing a pitch lag value and a first delta value for a current frame processed after an erased frame is declared, the first delta value being equal to the difference between the pitch lag value for the current frame and a pitch lag value for a frame immediately preceding the current frame, the current frame encoded according to a first encoding mode; 
dequantizing at least one delta value for at least one frame prior to the current frame and after the frame erasure, wherein the at least one delta value is equal to the difference between a pitch lag value for the at least one frame and a pitch lag value for a frame immediately preceding the at least one frame, the at least one frame encoded according to a second encoding mode different from the first encoding mode; and 
subtracting each delta value from the pitch lag value for the current frame to generate a pitch lag value for the erased frame.
2. The method of claim 1, further comprising reconstructing the erased frame to generate a reconstructed frame.
3. The method of claim 2, further comprising performing a waveform interpolation to smooth any discontinuity existing between the current frame and the reconstructed frame.

Benyassine (US 6636829):

    PNG
    media_image5.png
    1119
    926
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1364
    897
    media_image6.png
    Greyscale

1. A decoder for a speech communication system, the decoder comprising: 
a receiver that receives parameters of a speech signal to be decoded, the parameters being received on a frame-by-frame basis, the parameters including a line spectral frequency (LSF) for each frame; 
a control logic coupled to the receiver for decoding the parameters and for resynthesizing the speech signal, the control logic including a minimum spacing indicative of a minimum difference required between the LSFs of consecutive frames; a lost frame detector that detects a lost frame; and 
a frame recovery logic that, when the lost frame detector detects the lost frame, sets the minimum spacing for the lost frame to a first value which is greater than the minimum spacing for the previously received frame.
Kirschner (U.S. 2003/0009325):
[0032] FIG. 6 shows a block diagram of the ATC (Adaptive Transform Coder) decoder of the present invention;

    PNG
    media_image7.png
    414
    847
    media_image7.png
    Greyscale

[0034] FIG. 8 shows a block diagram of the error concealment unit shown in FIG. 6.

    PNG
    media_image8.png
    439
    864
    media_image8.png
    Greyscale

[0068] The pitch analysis and adaptive codebook (ACB) search of the lower band coder 143 are as follows: depending on the voicing mode of the input signal, a long-term-prediction filter (LTP) is calculated by a combination of open-loop and closed-loop LTP analysis….

Tammi (U.S. 20050071153) on Long Term Prediction:
[0028] The present invention relates to a method for determining a long-term-prediction delay parameter characterizing a long term prediction in a technique using signal modification for digitally encoding a sound signal, comprising dividing the sound signal into a series of successive frames, locating a feature of the sound signal in a previous frame, locating a corresponding feature of the sound signal in a current frame, and determining the long-term-prediction delay parameter for the current frame such that the long term prediction maps the signal feature of the previous frame to the corresponding signal feature of the current frame.

Adoul (U.S. 5444816) on use of Long-Term Predictors:

    PNG
    media_image9.png
    184
    424
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    88
    413
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    81
    431
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    446
    766
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    749
    455
    media_image13.png
    Greyscale

	
Chen (U.S. 20020069052):

    PNG
    media_image14.png
    391
    753
    media_image14.png
    Greyscale

Daniel (U.S. 9,761,230/ 20160055852) uses transform coding concealment and LTP.  But Daniel considered the use of MDCT transform windows as insufficient:  “[0012] In this case, even when a solution is implemented that combines pitch detection (the case when coding according to Recommendation G.711--Appendix I) and an overlap-add produced by the window of an MDCT transform, this would not be sufficient to eliminate audio artifacts related to the phase shift.”
Ojanpera (U.S. 7,610,195) where the time domain audio signal output of an iMDCT module (see the prior art Figure 1B or Figures 4, 10, and 11) is input to a long-term prediction module or an LTP buffer where only selected samples from a frame of fully reconstructed time domain samples are stored and used for reconstruction of the frame.  However, Ojanpera does not use its setup for erased/lost/corrupted frame concealment and does not include the particular operation of the sample selector in the Claim.  Ojanpera, thus does not use the above setup in the same context that it is used in the Claims of the instant Application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659